NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent
             except in the limited circumstances allowed under Rule 23(e)(1).


                                         2022 IL App (3d) 180209-U

                                   Order filed April 6, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )
             v.                                        )       Circuit No. 08-CF-861
                                                       )
      DANIEL L. HUIZAR,                                )       Honorable
                                                       )       Amy Bertani-Tomczak,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Justices Daugherity and Holdridge concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: Defendant established cause and prejudice to warrant leave to file his successive
                  postconviction petition.

¶2          Defendant, Daniel L. Huizar, appeals from the Will County circuit court’s denial of his

     motion for leave to file a successive postconviction petition. Defendant argues the court

     erroneously denied his motion because it established sufficient cause and prejudice to permit the

     filing of a successive postconviction petition. We reverse and remand.
¶3                                           I. BACKGROUND

¶4          On May 15, 2008, the State charged defendant, Daniel L. Huizar, by indictment with

     three counts of first degree murder (720 ILCS 5/9-1(a)(1), (a)(2), (a)(3) (West 2008)), and one

     count of aggravated discharge of a firearm (id. § 24-1.2(a)(2)). The indictments alleged that

     defendant, without lawful justification, shot Alfredo Lopez, causing his death. At the time of the

     offenses, defendant was 18 years old. The case proceeded to a bench trial.

¶5          The evidence at trial showed that on April 16, 2008, Nicholas and Nathan Lopez went to

     Walgreens with their father, Alfredo. They heard several gunshots while walking from the

     parking lot to the store. Alfredo was struck in the back by a stray bullet and later died at the

     hospital.

¶6          On that same day, defendant worked with Julio Perez, Pedro Sanchez, and Reyes

     Velasquez at a Subway restaurant near the Walgreens where Alfredo was shot. When Velasquez

     ended his shift, he and Miguel Garcia waited in defendant’s vehicle for defendant to finish his

     shift. The vehicle was parked in the Subway parking lot. Both Velasquez and Garcia were

     members of the Latin Kings street gang. While sitting in defendant’s vehicle, Jose Aguirre,

     Sergio Garcia, Juan Ornelas, Erik Perez, and Fabian Vargas, several men who were members of

     the rival Vice Lords street gang, approached defendant’s vehicle and challenged Velasquez and

     Garcia to a fight. The men came to Subway because they had heard that members of the Latin

     Kings worked there. Two men entered the restaurant and argued with defendant. One of the men

     threw a chair at defendant’s vehicle. All five men left and walked toward Walgreens. Defendant

     retrieved a gun that he had recently purchased for protection. Defendant fired several shots in the

     direction of Walgreens. One of defendant’s bullets hit Alfredo, causing his death.




                                                       2
¶7            The court found defendant guilty of three counts of first degree murder and aggravated

       discharge of a firearm.

¶8            Defendant’s presentence investigation report (PSI) indicated that defendant was 18 years

       old at the time of the offense and had no prior criminal record. Defendant held fairly consistent

       employment and had obtained his general education diploma.

¶9            At sentencing, the State entered a victim impact statement from Araceli Lopez, Alfredo’s

       wife, and affidavits and grand jury testimony related to the indictments for Aguirre, Garcia,

       Ornelas, Perez, and Vargas. The State argued in aggravation that defendant’s actions led to the

       death of an innocent bystander. The State highlighted the nature of the offense and noted the

       seriousness of gun violence. The State requested a lengthy sentence to deter others from

       committing the same crime.

¶ 10          Defense counsel presented the testimony of Ynes Hernandez, defendant’s mother.

       Growing up, defendant resided with Hernandez in several locations before returning to Joliet to

       live with his father. In one location, defendant was suspended for bringing a pocketknife to

       school. Hernandez learned that defendant had been living out of his car for several weeks prior to

       the murder. Counsel argued in mitigation that defendant’s codefendants received lesser sentences

       and were not subject to the 25-year firearm enhancement. Further, defendant acknowledged his

       guilt and expressed remorse. Counsel contended that defendant acted under a strong provocation

       that was induced or facilitated by others. Counsel noted that defendant had no criminal history

       and a high likelihood of rehabilitation.

¶ 11          In allocution, defendant indicated that he believed that he acted in self-defense, but he felt

       remorse for his actions that caused the death of an innocent person.




                                                        3
¶ 12          The court considered the parties’ arguments, trial evidence, defendant’s PSI, sentencing

       exhibits, and the victim impact statement from Araceli. The court noted that defendant faced an

       overall minimum sentence of 45 years’ imprisonment, comprised of a minimum sentence of 20

       years’ imprisonment for first degree murder and a mandatory 25-year firearm enhancement. The

       court found that defendant possessed rehabilitative potential and sentenced defendant to the

       minimum term, 45 years’ imprisonment. Defendant appealed and argued the evidence was

       insufficient to prove his guilt and that the court should reduce his conviction to second degree

       murder. We affirmed. People v. Huizar, 2014 IL App (3d) 120572-U.

¶ 13          Defendant filed a postconviction petition as a self-represented litigant. The circuit court

       summarily dismissed defendant’s petition, and we affirmed the dismissal. People v. Huizar, No.

       3-15-0244 (2017) (unpublished dispositional order).

¶ 14          Defendant filed a motion for leave to file a successive postconviction petition and a

       proposed successive petition. The proposed successive petition alleged, inter alia, that

       defendant’s mandatory sentence was unconstitutional as applied to him under Miller v. Alabama,

       567 U.S. 460, 479-80 (2012) and its progeny. The court denied defendant leave.

¶ 15                                             II. ANALYSIS

¶ 16          On appeal, defendant argues the court erroneously denied him leave to file a successive

       postconviction petition. The Post-Conviction Hearing Act (Act) permits a criminal defendant to

       challenge the proceedings which resulted in his conviction by asserting that “there was a

       substantial denial of his or her rights under the Constitution of the United States or of the State of

       Illinois or both.” 725 ILCS 5/122-1(a)(1) (West 2018). The Act contemplates the filing of a

       single postconviction petition. People v. Robinson, 2020 IL 123849, ¶ 42. A defendant must

       obtain leave of court to file a successive postconviction petition. People v. Wrice, 2012 IL


                                                         4
       111860, ¶ 47; Robinson, 2020 IL 123849, ¶ 43; 725 ILCS 5/122-1(f) (West 2018). To obtain

       leave, the defendant must allege either (1) “cause and prejudice for the failure to assert a

       postconviction claim in an earlier proceeding” or (2) “a fundamental miscarriage of justice based

       on actual innocence.” Robinson, 2020 IL 123849, ¶ 42. Cause has been defined as “ ‘ ”some

       objective factor external to the defense [that] impeded counsel’s efforts” to raise the claim’ ” in a

       prior proceeding. People v. Flores, 153 Ill. 2d 264, 279 (1992) (quoting McCleskey v. Zant, 499

       U.S. 467, 493 (1991), quoting Murray v. Carrier, 477 U.S. 478, 488 (1986)). Prejudice is

       defined “as an error which so infected the entire trial that the resulting conviction violates due

       process.” People v. Jones, 191 Ill. 2d 194, 199 (2000). “ ‘[L]eave of court should be denied only

       where it is clear, from a review of the successive petition and the documentation provided by the

       petitioner,’ that the petitioner’s claims fail as a matter of law.” People v. Smith, 2014 IL 115946,

       ¶ 35 (quoting People v. Edwards, 2012 IL 111711, ¶ 24).

¶ 17          Defendant argues the court erred in denying his motion for leave to file a successive

       postconviction petition because he established cause and prejudice. Specifically, he established

       cause for failing to raise his Miller claim in a prior proceeding because the case law surrounding

       sentencing requirements for juveniles and emerging adults was still evolving. See People v.

       Reyes, 2016 IL 119271, ¶¶ 7-8 (the court extended Miller to require courts to consider youth and

       its attendant characteristics before imposing a de facto life sentence); People v. Holman, 2017 IL

       120655, ¶ 40 (Miller applies to both mandatory and discretionary life sentences); People v.

       Barnes, 2018 IL App (5th) 140378, ¶¶ 26-27 (finding the mandatory firearm enhancement

       violated the proportionate penalties clause for juvenile offenders); People v. Buffer, 2019 IL

       122327, ¶ 41 (holding that sentences above 40 years were de facto life sentences). Defendant

       argues that he established prejudice because he was 18 years old when he committed the offenses


                                                         5
       and was sentenced to a de facto life sentence. See Buffer, 2019 IL 122327, ¶ 42. Defendant also

       cites to the First District’s decision in People v. House, 2019 IL App (1st) 110580-B, ¶¶ 60-62,

       65, which extended the Miller protections to a young adult offender. Since defendant filed his

       brief, the supreme court granted a petition for leave to appeal in House. People v. House, 2021

       IL 125124, ¶ 3. We held the instant case pending the supreme court’s decision in House.

¶ 18          In House, a 19-year-old defendant argued for the extension of the Miller protections to

       young adults. Defendant was convicted on an accountability theory of first degree murder and

       two counts of aggravated kidnapping. Id. ¶ 5. The circuit court sentenced defendant to a

       mandatory natural life sentence for murder and a consecutive 60 years’ imprisonment for each

       aggravated kidnapping conviction. Id. Defendant filed a postconviction petition, arguing that his

       mandatory natural life sentence violated the proportionate penalties provision of the Illinois

       Constitution (Ill. Const. 1970, art. I, § 11). House, 2021 IL 125124, ¶ 7. The circuit court

       dismissed defendant’s petition. Id. The appellate court vacated defendant’s mandatory natural

       life sentence, finding that it violated the Illinois proportionate penalties provision and remanded

       for resentencing. Id. ¶ 9. Our supreme court reversed the First District’s ruling, finding that

       defendant did not provide any evidence

                      “relating to how the evolving science on juvenile maturity and brain development

                      applies to his specific facts and circumstances. As a result, no evidentiary hearing

                      was held, and the trial court made no factual findings critical to determining

                      whether the science concerning juvenile maturity and brain development applies

                      equally to young adults, or to petitioner specifically.” Id. ¶ 29.

       The supreme court remanded the case to the circuit court for second-stage postconviction

       proceedings. Id. ¶ 32.


                                                         6
¶ 19          Here, defendant has not provided any evidence regarding how the evolving science on

       juvenile brain development applied to him at the time of the murder. House left unanswered the

       question of whether the Miller considerations or juvenile sentencing statutes apply to emerging

       adults. However, like House, we must remand the cause for second-stage postconviction

       proceedings. See id. Under the supreme court’s decision in House, defendant has established

       cause and prejudice to warrant leave to file a successive postconviction proceeding.

¶ 20                                         III. CONCLUSION

¶ 21          The judgment of the circuit court of Will County is reversed and remanded.

¶ 22          Reversed and remanded.




                                                       7